Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 1 of 41 Page ID #:206


  1   René P. Tatro (SBN 078383)
      Steven R. Tekosky (SBN 102918)
  2   Juliet A. Markowitz (SBN 164038)
      TATRO TEKOSKY SADWICK LLP
  3   333 S. Grand Avenue, Suite 4270
      Los Angeles, CA 90071
  4   Telephone: (213) 225-7171
      Facsimile: (213) 225-7151
  5   E-mail:      rtatro@ttsmlaw.com
                   stekosky@ttsmlaw.com
  6                jmarkowitz@ttsmlaw.com
  7   Attorneys for Plaintiff Pharmavite LLC
  8

  9
                            UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11

 12   PHARMAVITE LLC, a California limited )          Case No. 2:20-cv-8001
      liability company,                          )
 13                                               )
                                  Plaintiff,      )   PHARMAVITE LLC’S FIRST
 14                                               )   AMENDED COMPLAINT FOR:
                      v.                          )
 15                                               )   (1) CIVIL RICO, 18 U.S.C.
      CLEAN LABEL PROJECT                         )       SECTIONS 1962 & 1964;
 16   FOUNDATION, a Delaware corporation; )
      PURE MARKET, LLC, a Colorado                )   (2) VIOLATION OF THE
 17   limited liability company; THIRD PARTY )            LANHAM ACT, 15 U.S.C.§
      VALIDATION & VERIFICATION LLC )                     1125(a);
 18   dba ELLIPSE ANALYTICS, a Colorado )
      limited liability company; and Kevin Hicks, )   (3) UNFAIR COMPETITION IN
 19   an individual,                              )       VIOLATION OF
                                                  )       CALIFORNIA’S UNFAIR
 20                        Defendants.            )       COMPETITION LAW, CAL.
                                                  )       BUS. & PROF. CODE §§17200 et
 21                                                       seq.; and
 22                                                   (4) DECLARATORY RELIEF, 28
                                                          U.S.C. § 2201 et seq.
 23
                                                      JURY TRIAL DEMANDED
 24

 25

 26

 27

 28



                            PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 2 of 41 Page ID #:207


  1          Plaintiff Pharmavite LLC (“Pharmavite”) hereby alleges as follows against
  2   defendants Clean Label Project Foundation, Pure Market, LLC, Third Party Validation
  3   & Verification LLC dba Ellipse Analytics, and Kevin Hicks (collectively, “Defendants”):
  4                                       NATURE OF ACTION
  5          1.      Defendants have combined and acted in concert in a money-making
  6   “protection racket” that Michael Avenatti likely would have envied: Step 1. Use the
  7   cover of a not-for-profit entity to contrive a subjective and opaque purity “grading”
  8   system for dietary supplements that eschews the standards set by federal and state
  9   regulators but nonetheless purports to protect consumers; Step 2. Have that entity
 10   become a “retail partner” with another entity that is owned and controlled by a
 11   purportedly “independent” laboratory which conducts unspecified tests against
 12   unspecified standards; Step 3. Using the results of that “independent laboratory,” award
 13   a “purity certificate” to those entities who pay the demanded fee, but have the “retail
 14   partner” publish a false “bad grade” for those whose products are no less pure, and then
 15   demand millions of dollars in exchange for not filing a sham lawsuit claiming the products are
 16   “adulterated,” not “clean,” or “impure.” To date, the lead named Defendant has filed no
 17   fewer than 15 such lawsuits, and presumably has threatened numerous others, including
 18   threatening to file and thereafter filing a sham lawsuit against Plaintiff Pharmavite,
 19   unless Pharmavite pays millions of dollars for the lead named Defendant to stand down.
 20   Defendants’ scheme and sham lawsuits are not in the interest of consumers or in
 21   furtherance of the truth regarding the products that Defendants reward or punish with
 22   their fictitious testing and grading system. But it is so well concealed behind a
 23   smokescreen of entities and fine print on Defendants’ websites that it would be all but
 24   impossible for a consumer to ferret out the truth. This complaint, asserting claims under
 25   the U.S. Racketeer Influenced and Corrupt Organizations Act (“RICO”), the Lanham
 26   Act, and California’s Unfair Competition Law (“UCL”), among other claims, is the first
 27   step in pulling back the curtain on the deceptive and illegal extortion scheme that
 28   Defendants are perpetrating. The general structure of the scheme appears to be the

                                                         1
                                PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 3 of 41 Page ID #:208


  1   brainchild of Defendant Kevin Hicks, who, as discussed below, is Chief Executive
  2   Officer (“CEO”) of and controls two of the Defendants, and identifies himself as the
  3   “Chief Client Advocate” for the third Defendant. Defendant Hicks has used similar, if
  4   not identical, multi-layered testing/grading/retailing schemes (some involving one or
  5   more of the Defendants) previously in a variety of industries, including the wine and
  6   beverage industry. Defendant Hicks administers his schemes from, among other places,
  7   his $2.5 million, 8,000 square foot mansion in Golden, Colorado.
  8                              JURISDICTION AND VENUE
  9          2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections
 10   1331, 1367, 2201, and 2202; 18 U.S.C. Section 1964; and the doctrine of pendent
 11   jurisdiction. The amount in controversy exceeds $75,000, exclusive of interest and costs.
 12          3.     Pharmavite’s claims arose in this district, and Pharmavite or its agents may
 13   be found or transact affairs in this district. In addition, upon information and belief,
 14   Defendants have conducted business in this district by marketing, selling, and conveying
 15   “awards,” “certifications,” and favorable “grades” to entities doing business in this
 16   district, by sending threats of sham litigation to Pharmavite in this district for refusing
 17   to pay Defendants or participate in Defendants’ evaluation charade as part of
 18   Defendants’ fraudulent and extortionist shake down scheme, and by disparaging
 19   Pharmavite’s products nationally via the Internet, thereby causing harm to Pharmavite
 20   in this district. Venue in this district is therefore appropriate under 15 U.S.C. Section 22,
 21   28 U.SC. Section 1391, and 18 U.S.C. Section 1965(a).
 22                                        THE PARTIES
 23          4.     Plaintiff Pharmavite LLC is a California limited liability company with its
 24   principal place of business in West Hills, California.
 25          5.     Pharmavite manufactures, largely in California, Nature Made® brand
 26   vitamins and supplements. Among its products are two prenatal supplements, Nature
 27   Made® Prenatal Multi tablets and Nature Made® Prenatal Multi + DHA softgels, both
 28


                                                    2
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 4 of 41 Page ID #:209


  1   of which come in several different sizes (collectively, the “Nature Made® Prenatal
  2   Supplements”).
  3         6.     Annually and over past decades, Pharmavite’s investments of money and
  4   resources to ensure its products’ quality and consistency is, and has been,
  5   substantial. Pharmavite cares about its consumers and strives to assure that consumers
  6   receive products that meet or exceed applicable regulatory standards. In that regard,
  7   Pharmavite voluntarily goes beyond applicable governmental standards governing
  8   dietary supplement safety, like those of the U.S. Food and Drug Administration
  9   (“FDA”) and California Health and Safety Code Section 25249.5 et seq. (“Proposition
 10   65”), and meets the even stricter standards and rigorous review of the United States
 11   Pharmacopeial Convention, Inc. (“USP”). Pharmavite has strong product ingredient
 12   and manufacturing protocols, and equally robust quality control procedures, which are
 13   carefully followed. Pharmavite does not put products into the marketplace unless they
 14   meet applicable governmental specifications as well as Pharmavite’s own rigorous
 15   specifications—including those for quality and potency as of the products’ respective
 16   expiration dates. Pharmavite’s specifications on its Nature Made® Prenatal
 17   Supplements comply with Proposition 65, FDA, and the USP. Pharmavite hires and
 18   uses well-qualified manufacturing and analytical personnel. Pharmavite has strong and
 19   protective product-ingredient standards and specifications. Pharmavite has proper
 20   finished-product specifications for all its products, including the Nature Made®
 21   Prenatal Supplements, and Pharmavite’s Certificates of Analysis for those Supplements
 22   confirm that their finished-product testing met all specifications.
 23         7.      Defendant Clean Label Project Foundation (“CLP”) is a Delaware
 24   nonprofit corporation with its principal place of business at 280 E. 1st Ave.,
 25   Broomfield, Colorado.
 26         8.     CLP claims that its mission is “to bring truth and transparency to food and
 27   consumer product labeling” by testing and “certifying” consumer products, using
 28   standards that are the antithesis of “transparent.” CLP also states that it “encourage[s]

                                                   3
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 5 of 41 Page ID #:210


  1   brands to join [it] in becoming part of the solution to address the growing consumer
  2   concern of industrial & environmental contaminants and toxins in both food and
  3   consumer products”—by which, Pharmavite is informed and believes, and thereon
  4   alleges, that CLP means that it encourages brands (or their manufacturers) to pay CLP
  5   to “certify” their products. CLP advertises the so-called “certified” products on its
  6   website (https://cleanlabelproject.org) as purportedly being the “best” in certain
  7   categories, including prenatal vitamins, baby food, and protein powder.
  8          9.     Defendant Pure Market, LLC (“Pure Market”) is a Colorado limited
  9   liability company with its principal place of business at 7000 Broadway, Suite 307,
 10   Denver, Colorado. Defendant Hicks is the CEO of and controls Pure Market. CLP
 11   identifies Pure Market as its “advocacy retail partner.” Pure Market has positioned itself
 12   to “become the leader in selling direct to consumers” and selling direct to consumers on
 13   its website, mobile app and browser extensions, or on an “ecommerce platform giving
 14   consumers the choice to buy products directly....”
 15          10.    Pure Market purports to “grade” consumer products (including the Nature
 16   Made® Prenatal Supplements) and publish those letter grades on its website
 17   (https://www.puremarket.com), and CLP directs consumers to the puremarket.com
 18   website to “view the worst” products in a given category. See, e.g.,
 19   https://cleanlabelproject.org/the-best-worst-prenatal-vitamin-products/. Pure Market uses
 20   undefined descriptors including “poor,” “fair,” “good,” and “excellent,” and similarly
 21   undefined color-coded bars, to rate products’ alleged “nutrition” and “purity,” including
 22   heavy metals and pesticides. Pure Market also compares the consumer products it
 23   “grades” with other purportedly similar products. CLP’s claims of “transparency”
 24   notwithstanding, CLP and Pure Market have been criticized for refusing to disclose the
 25   methodology used (if any is used, other than a subjective or result-oriented one) to
 26   “grade” products and assign them a rating. E.g., http://www.chadhayesmd.com/the-
 27   clean-label-project-is-playing-dirty/;
 28   https://www.reddit.com/r/dogs/comments/6l0vs4/discussion_recent_claims_by_clea

                                                       4
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 6 of 41 Page ID #:211


  1   n_label_project/. Through its concerted efforts with the other Defendants, Pure Market
  2   drives away or diverts customers who would otherwise purchase Pharmavite products,
  3   and drives or diverts those customers to sellers who compete with Pharmavite and who
  4   “sponsor” Defendants, pay Defendants for “certifications” and “good” or “excellent”
  5   grades, or who otherwise participate with Defendants in the grading program, but
  6   whose products are not superior to Pharmavite’s. Through this scheme, Defendants are
  7   at least indirect competitors of Pharmavite, and are directly benefiting Pharmavite’s
  8   competitors. Defendants knew or were recklessly indifferent to the fact that Pharmavite
  9   is within the zone of interest whose sales, capital, corporate resources, and reputation
 10   are directly and proximately impacted by Defendants’ provision of disparaging and
 11   misleading information to consumers about Pharmavite’s products (especially as
 12   compared to other products with which Pharmavite competes and to which customers
 13   are “steered” via “certifications” paid to Defendant CLP as part of Defendants’
 14   scheme).
 15         11.    Defendant Third Party Validation & Verification LLC dba Ellipse
 16   Analytics (“Ellipse Analytics”) is a Colorado limited liability company with the same
 17   principal place of business as Pure Market, i.e., 7000 Broadway, Suite 307, Denver
 18   Colorado. Ellipse Analytics purportedly performs the testing on which CLP and Pure
 19   Market rely in “grading” and ranking the various consumer products as “best” and
 20   “worst.” These products include Pharmavite’s Nature Made® Prenatal Supplements.
 21         12.    Pure Market is owned by Ellipse Analytics. Both defendants share a single
 22   CEO, Defendant Hicks. Pure Market and Ellipse Analytics have additional overlapping
 23   management and employees.
 24         13.    Defendant Kevin Hicks is a resident of Colorado. As noted above,
 25   Defendant Hicks is the CEO of, and controls, defendants Pure Market and Ellipse
 26   Analytics. Defendant Hicks also identifies himself as CLP’s “Chief Client Advocate.” In
 27   that capacity, Defendant Hicks used interstate wires to contact and threaten Pharmavite
 28   with sham litigation. More specifically, Defendant Hicks used interstate wires and

                                                   5
                            PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 7 of 41 Page ID #:212


  1   contacted Pharmavite on behalf of CLP, identifying himself as CLP’s “Chief Client
  2   Advocate.” In his contact with Pharmavite on behalf of CLP, Defendant Hicks
  3   threatened to direct CLP to sue Pharmavite on claims Pharmavite knows to be
  4   objectively baseless and without legal merit and for which Hicks claimed Pharmavite, if
  5   it were successful in defending CLP’s lawsuit, would pay more in litigation fees and
  6   costs than the $1.9 million CLP demanded from Pharmavite in its fraudulent
  7   shakedown scheme. Defendant Hicks’ roles as CEO of Pure Market and Ellipse
  8   Analytics, as well as CLP’s “Chief Client Advocate,” is just one example of the
  9   overlapping roles Defendants have performed in their scheme. Another example, in
 10   addition to those above, is that CLP’s Executive Director, Jackie Bowen, formerly was
 11   the President of Ellipse Analytics, and served both entities at the same time for several
 12   months. Defendant Hicks has a past and current web of entities and business interests
 13   involved in multiple consumer products which employ schemes, devices, and artifices
 14   substantially similar to the one alleged herein to drive or divert consumers through
 15   devious means and obfuscation into transactions that directly or indirectly benefit
 16   Defendant Hicks and/or his entities and the other Defendants herein.
 17         14.     For the reasons set forth above, among others, Pharmavite is informed
 18   and believes and thereon alleges that Defendants CLP, Pure Market, Ellipse Analytics,
 19   and Hicks constitute a single enterprise (sometimes referred to herein as the “Product
 20   Testing, Grading, and Sham Lawsuit Enterprise”) and have acted in conformity with a
 21   single enterprise or association-in-fact enterprise with respect to the acts and violations
 22   of law alleged herein.
 23         15.    At all times relevant to this Complaint, Defendants CLP, Pure Market,
 24   Ellipse Analytics, and Hicks acted in concert and as agents of each other to aid,
 25   effectuate and in furtherance of the illegal schemes set out herein.
 26                                 GENERAL ALLEGATIONS
 27         16.    On or before July 14, 2020, and continuing to this day, Defendants used
 28   the mail and interstate wires, including their publicly accessible Internet websites which

                                                   6
                               PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 8 of 41 Page ID #:213


  1   are marketed and promoted to consumers nationwide, in their employment of devices,
  2   schemes, and artifices to defraud, and engaged in acts, practices, and a course of
  3   conduct to cause monetary harm to Pharmavite, to fraudulently disparage the reputation
  4   of Pharmavite and its Nature Made® brand, to extort money from Pharmavite, and to
  5   fraudulently, misleadingly, and with reckless indifference drive or divert consumers away
  6   from Pharmavite to products, the sale of which will directly or indirectly benefit
  7   Defendants, as well as Pharmavite’s direct competitors. The actions of Defendants
  8   include the fraudulent making, posting, and linking to disparaging quality grades and
  9   rankings for certain of Pharmavite’s Nature Made® Prenatal Supplements in
 10   comparison to competing products (some of which are dissimilar in formulation). These
 11   fraudulent and disparaging grades and rankings are intended to directly or indirectly
 12   benefit Defendants, or those competitors of Pharmavite who pay to “sponsor” or get
 13   “certified” by Defendants. Defendants accomplish that by, among other things,
 14   leveraging the threat or fact of “bad” grades or rankings and/or the threat of sham
 15   litigation to compel companies such as Pharmavite to pay millions of dollars to settle
 16   the sham lawsuits, pay Defendants for “certifications,” and/or pay to participate in and
 17   thereby receive “good” or “excellent” grades and rankings from Defendants—even
 18   though the products receiving such good/excellent grades and rankings are no better
 19   than, and no more compliant with, FDA safety standards than Pharmavite’s products.
 20   Defendants’ game plan, as stated in an Ellipse Analytics “Dashboard,” is to eventually
 21   sell products direct to consumers, including with its own brands, which compete with
 22   those that it intentionally or with reckless indifference disparages with low-quality
 23   grades and rankings. The actions of Defendants include the making of untrue
 24   statements of material facts; omitting material facts necessary in order to make the
 25   statements made, in light of the circumstances under which they were made, not
 26   misleading; and engaging in practices and courses of business which demonstrate a
 27   reckless indifference to truth and which operate as a fraud and deceit upon Pharmavite.
 28   Defendants’ continuing fraudulent acts have resulted, and continue to result, in

                                                   7
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 9 of 41 Page ID #:214


  1   monetary damage, injury, and detriment to Pharmavite, as well as damage, detriment
  2   and injury to its reputation.
  3          17.     Although well concealed, Defendants’ fraudulent extortion scheme is
  4   remarkably simple and remarkably nefarious. For a price, CLP offers to provide
  5   companies a “Certification” or “Award” for their products, including prenatal vitamins,
  6   baby food, and other types of products. CLP has a “Code of Practice: Certification”
  7   (the “CLP Certification Code of Practice”) which instructed (as of August 29, 2020) that
  8   “[a]ll products seeking Clean Label Project Code of Practice certification shall pass a test
  9   to ensure compliance to the Clean Label Project tolerances established in” Section VII
 10   the CLP Certification Code of Practice (“Section VII”). As discussed below, CLP,
 11   acting in concert with, and as part of, Defendants’ enterprise, has a “carrot and stick”
 12   strategy, which is designed to make every company in a given consumer product space
 13   targeted by CLP (and/or by the other Defendants as part of their enterprise) pay, one
 14   way or the other: either a company pays CLP to get “certified,” which the company
 15   then advertises as a competitive advantage over uncertified competitors, or the
 16   company gets sued by CLP on phony claims. To prime the pump, and as part of
 17   Defendants’ enterprise, CLP and/or Ellipse Analytics either gave away or discounted
 18   certifications to early adopting companies (“early adopters”) in order to exacerbate the
 19   competitive disadvantage to those companies who chose not to pay for Defendants’
 20   phony certifications.
 21          18.     For dietary supplements like Pharmavite’s Nature Made® Prenatal
 22   Supplements, Section VII sets the following not-to-be-exceeded maximum tolerance
 23   standards, among others, to obtain “Certification” from CLP:
 24                 Cadmium: 4.1 micrograms/daily serving (by ingestion);
 25                 Lead: 0.5 micrograms/daily serving; and
 26                 Total Pesticides: “Code of Federal Registrar Pesticide Chemical Tolerance
 27                   Levels for Food.”
 28


                                                   8
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 10 of 41 Page ID #:215


   1         19.    CLP claims that the lead and cadmium standards in Section VII are based
   2   on the regulatory safe harbor standards set pursuant to Proposition 65.
   3         20.    Pharmavite is informed and believes, and thereon alleges, that if a product
   4   meets the standards set out in CLP’s Section VII, and if the manufacturer pays CLP for
   5   the Certification, CLP will grant the product its “Clean Label Project Certification.”
   6         21.    Pharmavite’s Nature Made® Prenatal Supplements meet applicable federal
   7   and state quality requirements and standards, and (as explained below) meet CLP’s
   8   Section VII’s maximum tolerance limit requirements.
   9         22.    Commencing on a date presently unknown to Pharmavite, but no later
  10   than July 14, 2020, and continuing to this day, CLP, acting directly, and by and through
  11   and in concert with Defendants Ellipse Analytics, Pure Market, and Hicks, in
  12   furtherance of Defendants’ enterprise, and using interstate wires, posted on CLP’s
  13   website via a link to Pure Market’s website—based on alleged testing by Ellipse
  14   Analytics and, on information and belief, at the direction of Defendant Hicks—
  15   fraudulent and disparaging “quality grades” of C+ and D+ for two of the Nature
  16   Made® Prenatal Supplements in contravention of CLP’s own Section VII’s maximum
  17   tolerance limit requirements.
  18         23.    Specifically, Defendants posted and continue to post on Pure Market’s
  19   website—to which CLP’s website links—that the 90-count version of Nature Made®
  20   Prenatal Multi rates a grade of D+, although the 250-count version of the same product
  21   inexplicably was awarded a grade of C+. Pure Market lists the “purity” of both the 90-
  22   count and 250-count versions of the Nature Made® Prenatal Multi as “fair” (without
  23   explaining what that means), and lists the “heavy metals” in the 90-count version as
  24   “below average” and in the 250-count version as “fair” (again without explaining what
  25   either means). The categories are depicted on Pure Market’s website as lines of varying
  26   colors; on the 90-count version, the “heavy metals” category is red, while the overall
  27   “purity” is orange.
  28


                                                   9
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 11 of 41 Page ID #:216


   1         24.    These published “Grades” for Plaintiff’s Nature Made® Prenatal
   2   Supplements are unsupported by Defendants’ own published standards. They are
   3   bogus, unwarranted, and in contravention of CLP’s own Section VII’s maximum
   4   tolerance limit requirements. In this manner, Defendants, acting in concert, are
   5   disparaging Pharmavite and causing it reputational and monetary harm, while
   6   simultaneously driving or diverting business to products which are no better than
   7   Pharmavite’s, but which are sold by companies, including the early adopters, that have
   8   paid to get “certified” by CLP and Ellipse Analytics pursuant to Defendants’ scheme.
   9         25.    Defendants’ next step in their racketeering scheme was to use the mail and
  10   interstate wires to have CLP threaten to sue Pharmavite in a sham lawsuit, claiming
  11   without basis that Pharmavite’s Nature Made® Prenatal Supplements (the two that were
  12   given “grades” of C+ and D+, as well as two that were given “grades” of B+) are
  13   adulterated, unless Pharmavite paid CLP millions of dollars. Defendants in fact filed
  14   that sham litigation, which litigation is inextricably linked to Defendants’ overarching
  15   scheme of monetizing CLP’s phony certifications or, as stated in Ellipse Analytics’
  16   “Dashboard,” in what Defendants call their “Legal Play,” CLP’s sham lawsuits.
  17   Defendants knew, or through their reckless indifference to the truth should have
  18   known, that Pharmavite’s Nature Made® Prenatal Supplements are not adulterated in
  19   any manner whatsoever, and are no more “adulterated” or less “adulterated” than
  20   competitive and other products CLP certifies on behalf of manufacturers that
  21   apparently have signed up and paid for certification.
  22         26.    Pharmavite is informed and believes and thereon alleges that this unlawful
  23   and fraudulent money-making scheme is the crux and common purpose of Defendants’
  24   enterprise, through which Defendants have swindled numerous companies to either pay
  25   CLP—either for a fraudulent “Certification,” “Purity Award,” or good “grades”—or be
  26   targeted and threatened with or named in sham lawsuits for selling products that are
  27   every bit as safe and regulation-compliant as those products sold by the companies that
  28   give in to CLP’s extortion tactics. Pharmavite is informed and believes, and thereon

                                                   10
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 12 of 41 Page ID #:217


   1   alleges, that it is simply one of Defendants’ most recent targets for perpetrating this
   2   scam.
   3           27.      Specifically, at the end of the first week in August 2020, Pharmavite
   4   received a demand letter dated July 14, 2020 (the “July 14, 2020 Demand Letter”) with
   5   an enclosed draft complaint sent via U.S. Mail on behalf of CLP by a Michigan law firm.
   6   The draft complaint falsely alleged that Pharmavite violated the District of Columbia
   7   Consumer Protection Procedures Act, D.C. Code Sections 28-3901 et seq.
   8           28.      CLP’s July 14, 2020 Demand Letter and enclosed draft complaint
   9   erroneously asserted that the Nature Made® Prenatal Supplements are adulterated with
  10   two heavy metals, lead and cadmium; are adulterated with pesticides; and are under-
  11   formulated with respect to folic acid. In fact, Nature Made® Prenatal Supplements are
  12   compliant with applicable governmental standards, including Proposition 65 and FDA
  13   standards, adhere to the USP, and are not adulterated with the heavy metals lead and
  14   cadmium; are not adulterated with pesticides; and are not under-formulated with respect
  15   to folic acid.
  16           29.      CLP’s assertions as set forth in its July 14, 2020 Demand Letter and
  17   enclosed draft complaint are premised, in part, on putative marketing claims that
  18   Pharmavite does not make regarding the products addressed in the letter, and on the
  19   putative conduct of a wholly-distinct dietary supplement company with which
  20   Pharmavite competes, but with which it does not have any other relationship. CLP
  21   threatened to file the sham lawsuit against Pharmavite in the Superior Court of the
  22   District of Columbia if Pharmavite did not agree to pay to CLP the sum of $1.9 million
  23   and acquiesce to other demands from CLP premised on its erroneous assertions about
  24   the Nature Made® Prenatal Supplements.
  25           30.      On August 18, 2020, CLP sent by interstate wires a second letter and email
  26   message to Pharmavite, again via its Michigan counsel, in furtherance of its sham
  27   litigation threat. Therein, CLP refused to provide testing information about the Nature
  28   Made® Prenatal Supplements requested by Pharmavite, and instead refocused on

                                                      11
                                 PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 13 of 41 Page ID #:218


   1   extorting money from Pharmavite to resolve the sham litigation, writing that if
   2   Pharmavite did not “resolve” the matter with CLP, CLP “will move forward with filing
   3   the complaint.”
   4         31.    In furtherance of the scheme to defraud Pharmavite, on August 28, 2020,
   5   Defendant Hicks (the CEO of both Ellipse Analytics and Pure Market) emailed
   6   Pharmavite on behalf of CLP, identifying himself as CLP’s “Chief Client Advocate” and
   7   referring to CLP as “our client.” In his email, Hicks threatened to direct CLP to sue
   8   Pharmavite on claims Pharmavite knows to be without any legal merit, writing that
   9   “[w]e are proceeding with filing a complaint against Pharmavite,” and threatening that
  10   “[i]f you lose, Pharmavite can expect to pay tens of millions if not more in damages.”
  11         32.    Pharmavite refused to pay the money demanded by CLP and Hicks.
  12   Accordingly, on September 4, 2020, CLP filed sham litigation against Pharmavite in the
  13   Superior Court for the District of Columbia, challenging not only the two Nature
  14   Made® Prenatal Supplements that were given “grades” of C+ and D+, but also the two
  15   that were given “grades” of B+.
  16         33.    The “independent” testing on which CLP and Pure Market rely was
  17   performed, in part, by Ellipse Analytics—which is anything but “independent,” and is
  18   one of the interconnected Defendants that comprise the enterprise alleged herein.
  19         34.    On their websites, CLP and Pure Market describe their testing
  20   methodologies, presumably including those on which their “grades” and threatened and
  21   asserted claims against Pharmavite are based, in identical terms. CLP and Pure Market
  22   refuse to guarantee the accuracy of the information or their analysis thereon:
  23         As we are testing one sample of each product, the presence and
  24         composition of various elements may vary from package to package.
             There may very well be inherent variability of the elements by lot and by
  25         individual unit. The findings that appear on our website, reflect our
  26
             research at the time of publication, and may not be representative of
             other runs, lots, and even within an individual unit (e.g. bag, canisters,
  27         etc.) of the particular product tested. We cannot guarantee the accuracy
             of the information or analysis based thereupon. See
  28


                                                  12
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 14 of 41 Page ID #:219


   1          https://cleanlabelproject.org/terms-and-conditions/at ¶ 19;
              https://www.puremarket.com/terms-conditions/ (Lab Testing
   2
              Methodology).
   3
              35.    Both CLP and Pure Market further attempt to disclaim responsibility for
   4
       the results and analyses, as follows:
   5
              The results and findings are based on our own opinion and
   6          interpretation. The lab we use employs industry standard equipment and
   7          keeps it well maintained, but variances in instrumentation can cause
              variability or inaccuracies in the data and results. The lab data and results
   8          produce margins of error. Moreover, if there is any degradation, or if
   9          there are subsequent product reformulations or other factors, this
              information might no longer be current. Our database is dynamic, which
  10          means that the findings may change based on evolving science, new
  11          information, new product tests, or other factors. We make no
              representations or warranties about any of the findings on our site. See
  12          https://cleanlabelproject.org/terms-and-conditions/at ¶ 19;
  13
              https://www.puremarket.com/terms-conditions/ (Lab Testing
              Methodology).
  14
              36.    Even accepting Defendants’ results as accurate, CLP’s claims about lead in
  15
       Pharmavite’s Nature Made® Prenatal Supplements are false, and the grades published
  16
       on Pure Market’s website and linked to by CLP’s website for the Nature Made®
  17
       Prenatal Supplements are unwarranted and intentionally designed to disparage
  18
       Pharmavite and cause it reputational and monetary harm unless and until Pharmavite
  19
       agrees to pay.
  20
              37.    That is, the amount of lead that CLP (or Ellipse Analytics) claims to have
  21
       detected in Pharmavite’s Nature Made® Prenatal Supplements is lower than
  22
       Proposition 65’s safe harbor allowance of 0.5 micrograms/day for lead. The amount of
  23
       lead allegedly detected thus also is lower than CLP’s own standards set forth in Section
  24
       VII, which provide that the maximum allowance for lead is 0.5 micrograms/daily
  25
       serving.
  26
              38.    CLP’s claims about cadmium in Pharmavite’s Nature Made® Prenatal
  27
       Supplements, and the grades published on Pure Market’s website and linked to by
  28


                                                    13
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 15 of 41 Page ID #:220


   1   CLP’s website for the Nature Made® Prenatal Supplements, are similarly false and
   2   unwarranted, and likewise intentionally designed to disparage Pharmavite and cause it
   3   reputational and monetary harm unless and until Pharmavite agrees to pay.
   4         39.    That is, the amount of cadmium that CLP (or Ellipse Analytics) allegedly
   5   detected in Pharmavite’s Nature Made® Prenatal Supplements is lower than
   6   Proposition 65’s safe harbor allowance of 4.1 micrograms/day for cadmium. It likewise
   7   is lower than the maximum allowance for cadmium under CLP’s own standards as set
   8   forth in Section VII.
   9         40.    CLP’s claims about pesticides in Pharmavite’s Nature Made® Prenatal
  10   Supplements, and the grades published on Pure Market’s website and linked to by
  11   CLP’s website for the Nature Made® Prenatal Supplements, are similarly erroneous and
  12   unwarranted and likewise intentionally designed to disparage Pharmavite and cause it
  13   reputational and monetary harm unless and until Pharmavite agrees to pay.
  14         41.    That is, the amount of trace pesticides that CLP (or Ellipse Analytics)
  15   allegedly detected in Pharmavite’s Nature Made® Prenatal Supplements is lower than
  16   any stated in the Code of Federal Regulations Tolerances and Exemptions for Pesticide
  17   Chemical Residues in Food. Accordingly, it also is lower than the maximum allowance
  18   for pesticides under CLP’s Section VII maximum tolerance standards.
  19         42.    CLP’s claims about folic acid, and the grades published on Pure Market’s
  20   website and linked to by CLP’s website, are similarly erroneous and unwarranted and
  21   likewise intentionally designed to disparage Pharmavite and cause it reputational and
  22   monetary harm unless and until Pharmavite agrees to pay. In fact, Pharmavite’s Nature
  23   Made® Prenatal Supplements are formulated and rigorously tested to ensure that 100%
  24   or more of the label claim’s folic acid is present in each product as of their respective
  25   expiration dates.
  26         43.    The fraudulent nature of Defendants’ sham litigation (as well as their
  27   Certification program) and “grades” is further revealed by the fact that CLP and Pure
  28   Market list as “the Best” prenatal vitamins those of one of Pharmavite’s direct

                                                    14
                               PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 16 of 41 Page ID #:221


   1   competitors, a company called SmartyPants Vitamins (“SmartyPants”)—even though
   2   the levels of lead in certain lots of SmartyPants’ prenatal supplements, and the levels of
   3   cadmium in certain lots of SmartyPants’ vitamins, are equal to or higher than those in
   4   the lots of Nature Made® Prenatal Supplements allegedly tested by Defendants.
   5          44.    The CLP website reveals that CLP has awarded SmartyPants prenatal
   6   vitamins a CLP Purity Award. According to CLP’s Code of Practice, the Purity Award is
   7   a “benchmarked” award allegedly given to products that meet the Code of Practice
   8   Certification standards and that are in the top 33% of those products tested in the
   9   category at issue.
  10          45.    Yet SmartyPants’ products do not appear to meet CLP’s standards for
  11   issuance of the CLP Purity Award. The “Certification of Compliance” published on
  12   SmartyPants’ website shows various CLP certifications-bearing prenatal products with
  13   significantly higher daily lead levels (expressed as micrograms/lead/daily serving) than
  14   the lead levels for which CLP threatened to sue, and sued, Pharmavite and for which
  15   Pure Market gave the Nature Made® Prenatal Supplements poor “grades.”
  16          46.    Likewise, SmartyPants’ website show various CLP certifications-bearing
  17   and “Purity Award”-bearing products with equal or higher levels of cadmium
  18   (expressed as micrograms/cadmium/daily serving) than the cadmium levels Defendants
  19   claim to have detected in Pharmavite’s Nature Made® Prenatal Supplements, for which
  20   CLP threatened to sue, and sued, Pharmavite, and for which Pure Market gave the
  21   Nature Made® Prenatal Supplements poor “grades.”
  22          47.    Defendants’ ratings system for broad categories of dissimilar prenatal
  23   dietary supplements is fraudulent, and all times material herein Defendants knew or
  24   recklessly disregarded that their “benchmarking” on products in a broad category,
  25   without taking into account the significant differences in product formulation and
  26   ingredients, can impact the amounts of trace metals and pesticides detected and,
  27   accordingly, impact test results. As just one example, products containing more calcium
  28   likely will test higher for lead than products that do not contain calcium, as there are

                                                    15
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 17 of 41 Page ID #:222


   1   always trace amounts of lead in calcium. Accordingly, it would be scientifically and
   2   logically inappropriate to compare trace lead levels in a prenatal supplement containing
   3   calcium with lead levels in a prenatal supplement without calcium. Yet this is what
   4   Defendants do with respect to their lumping and rating all prenatal supplements
   5   together, regardless of their ingredients or formulations. In short, Defendants’
   6   “benchmarking” of products is recklessly indifferent to the facts and circumstances that
   7   would approximate an “apples to apples” comparison, or benchmarking, of products.
   8         48.    Defendants’ actions, including their reckless indifference to the truth
   9   regarding the nature and differences in ingredients and formulations for products that
  10   they lump together for grading, and their reckless indifference to the truth regarding the
  11   levels, nature, and legal effect of chemicals they claim were detected in Pharmavite’s
  12   Nature Made® Prenatal Supplements, are part of a scheme or artifice to defraud, and
  13   are calculated to disparage and Pharmavite’s Nature Made® Prenatal Supplements, and
  14   to extort money from Pharmavite in order to avoid the sham litigation CLP threatened
  15   to file, and has now filed, based on Defendants’ baseless and unscientific testing results.
  16         49.    Defendants’ continuing illegal and fraudulent acts have resulted, and
  17   continue to result, in damage, injury, and detriment to Pharmavite, including the
  18   following: lost sales; loss of scores of hours of employee and executive time in
  19   investigating, analyzing, and responding to Defendants’ threats and sham claims (pulling
  20   those employees away from their regular assigned job functions); attorney fees,
  21   consulting fees, and expert and other professional fees to investigate, analyze, respond
  22   to, and defend against, Defendants’ threats and sham claims; and reputational injury.
  23   Among other things, through their continuing illegal and fraudulent acts, and as is their
  24   stated intent, Defendants—who are at least indirect competitors of Pharmavite and are
  25   directly benefiting Pharmavite’s competitors—have driven away or diverted customers
  26   who would otherwise purchase Pharmavite products, and have driven or diverted those
  27   customers to sellers who compete with Pharmavite (including SmartyPants) and who
  28   pay Defendants for (or otherwise receive from Defendants as “early adopters” or

                                                   16
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 18 of 41 Page ID #:223


   1   grading program participants) the phony “certifications” and “good” or “excellent”
   2   grades, but whose products are not superior to Pharmavite’s. Defendants’ scheme has
   3   caused Pharmavite monetary harm in the loss of sales of its Nature Made® Prenatal
   4   Supplements by potential customers who viewed the bad “grades” and decided not to
   5   purchase Nature Made® Prenatal Supplements as a result, including some such
   6   potential customers who instead decided to purchase SmartyPants prenatal supplements
   7   touted by Defendants. Defendants knew or were recklessly indifferent to the fact that
   8   Pharmavite is within the zone of interest whose sales and reputation are adversely
   9   impacted by Defendants’ provision of disparaging and misleading information to
  10   consumers about Pharmavite’s products (especially as compared to other products with
  11   paid “certifications” with which products Pharmavite’s compete and to whose products
  12   Defendants schemed to steer customers).
  13                               FIRST CLAIM FOR RELIEF
  14                             (Civil RICO, 18 U.S.C. §§ 1962, 1964)
  15         50.    Pharmavite incorporates paragraphs 1 through 49 as though fully set forth
  16   herein.
  17         51.    Defendants violated RICO by violating 18 U.S.C. § 1962, entitling
  18   Pharmavite to the remedies specified in 18 U.S.C. § 1964.
  19         52.    At all material times, Defendants engaged in an enterprise, the activities of
  20   which affected interstate commerce.
  21         53.    Defendants and the Product Testing, Grading, and Sham Lawsuit
  22   Enterprise conducted the affairs of their association-in-fact enterprise through a pattern
  23   of racketeering activity, with each of Defendants playing a different role in order to
  24   make it appear that each of Defendants was acting independently and objectively, i.e.,
  25   separately from one another, when in fact Defendants were acting by and through their
  26   common enterprise. In so doing, Defendants engaged in the fraudulent schemes, acts,
  27   and misrepresentations described above, which violate 18 U.S.C. § 1341 (mail fraud) and
  28   18 U.S.C. § 1343 (wire fraud), 18 U.S.C. § 875 (extortion), 18 U.S.C. § 1951 (extortion),

                                                   17
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 19 of 41 Page ID #:224


   1   Cal. Penal Code § 523(a) (extortion), and a pattern of racketeering. Defendants’ acts all
   2   occurred within ten years of one another.
   3         54.    Each of Defendants’ racketeering activities, taken by and through
   4   Defendants’ association-in-fact enterprise, was undertaken for the specific purpose of
   5   furthering the common purpose and scheme of the enterprise to defraud or extort
   6   money from Pharmavite (and others) as described herein, and to obtain gain and profit
   7   at the expense of Pharmavite. Defendants’ racketeering activities involved the same or
   8   similarly situated participants and had, or were designed to have, similar results or
   9   impacts on Pharmavite. Pharmavite is informed and believes and thereon alleges that
  10   Defendants’ activities were done as a regular way of conducting Defendants’ schemes or
  11   businesses. These acts constitute a pattern of racketeering activity within the meaning of
  12   RICO.
  13         55.    Defendants, by and through their association-in-fact enterprise, received
  14   income and other monetary benefits derived from a pattern of racketeering activity.
  15   Defendants used the income and other monetary benefits derived from a pattern of
  16   racketeering activity in the operation of the enterprise engaged in interstate commerce
  17   whose activities affected interstate commerce. Such use of racketeering proceeds
  18   stripped Defendants of any incentive to abide by their obligations under law, thereby
  19   causing damage to Pharmavite’s business and property.
  20         56.    Commencing on a date currently unknown to Pharmavite, but not earlier
  21   than January 1, 2018, Ellipse Analytics, acting in furtherance of Defendants’ association-
  22   in-fact enterprise, conducted analytical testing of the 90-count version of Pharmavite’s
  23   Nature Made® Prenatal Multi Supplements. Ellipse Analytics conducted such testing
  24   for the specific purpose of furthering the common purpose and scheme of the
  25   enterprise to extort or defraud Pharmavite as described herein, and to wrongfully obtain
  26   gain and profit at the expense of Pharmavite by, among other things, extorting money
  27   through threats of an objectively baseless lawsuit and/or disadvantaging Pharmavite
  28   competitively and reputationally, to the benefit of those companies which participate or

                                                   18
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 20 of 41 Page ID #:225


   1   cooperate—willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to
   2   sustain other losses and suffer other injuries.
   3          57.    Commencing on a date currently unknown to Pharmavite, but not earlier
   4   than January 1, 2018, Ellipse Analytics, acting in furtherance of Defendants’ association-
   5   in-fact enterprise, conducted analytical testing of the 250-count version of Pharmavite’s
   6   Nature Made® Prenatal Multi Supplements. Ellipse Analytics conducted such testing
   7   for the specific purpose of furthering the common purpose and scheme of the
   8   enterprise to extort or defraud Pharmavite as described herein, and to obtain gain and
   9   profit at the expense of Pharmavite by, among other things, extorting money through
  10   threats of an objectively baseless lawsuit and/or disadvantaging Pharmavite
  11   competitively and reputationally, to the benefit of those companies which participate or
  12   cooperate—willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to
  13   sustain other losses and suffer other injuries..
  14          58.    Pharmavite is informed and believes and thereon alleges that commencing
  15   on a date currently unknown to Pharmavite, but not earlier than January 1, 2018, Ellipse
  16   Analytics, acting in furtherance of Defendants’ association-in-fact enterprise, used
  17   interstate wires to transmit to one or more of the other Defendants the results and data
  18   related to its analytical testing of the 90-count version of Pharmavite’s Nature Made®
  19   Prenatal Multi Supplements. Ellipse Analytics transmitted the results and data related to
  20   such analytical testing for the specific purpose of furthering the common purpose and
  21   scheme of the enterprise to extort or defraud Pharmavite as described herein, and to
  22   wrongfully obtain gain and profit at the expense of Pharmavite by, among other things,
  23   extorting money through threats of an objectively baseless lawsuit and/or
  24   disadvantaging Pharmavite competitively and reputationally, to the benefit of those
  25   companies which participate or cooperate—willingly or unwillingly—in Defendants’
  26   scheme, and causing Pharmavite to sustain other losses and suffer other injuries,
  27   including but not limited to the cost of investigating and defending against Defendants’
  28   objectively baseless claims.

                                                    19
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 21 of 41 Page ID #:226


   1         59.    Pharmavite is informed and believes and thereon alleges that commencing
   2   on a date currently unknown to Pharmavite, but not earlier than January 1, 2018, Ellipse
   3   Analytics, acting in furtherance of Defendants’ association-in-fact enterprise, used
   4   interstate wires to transmit to one or more of the other Defendants the results and data
   5   related to its analytical testing of the 250-count version of Pharmavite’s Nature Made®
   6   Prenatal Multi Supplements. Ellipse Analytics transmitted the results and data related to
   7   such analytical testing for the specific purpose of furthering the common purpose and
   8   scheme of the enterprise to extort or defraud Pharmavite as described herein, and to
   9   wrongfully obtain gain and profit at the expense of Pharmavite by, among other things,
  10   extorting money through threats and/or disadvantaging Pharmavite competitively and
  11   reputationally, to the benefit of those companies which participate or cooperate—
  12   willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to sustain
  13   other losses and suffer other injuries, including but not limited to the cost of
  14   investigating and defending against Defendants’ objectively baseless claims.
  15         60.    Commencing on a date currently unknown to Pharmavite, but not earlier
  16   than January 1, 2018, Pure Market, acting in furtherance of Defendants’ association-in-
  17   fact enterprise, posted on its website—to which CLP’s website links—that, based upon
  18   the “independent” testing of Ellipse Analytics, the 90-count version of Pharmavite’s
  19   Nature Made® Prenatal Multi rates a grade of D+. Pure Market posted this information
  20   on its website for the specific purpose of furthering the common purpose and scheme
  21   of the enterprise to extort or defraud Pharmavite as described herein, and to wrongfully
  22   obtain gain and profit at the expense of Pharmavite by, among other things, extorting
  23   money through threats of an objectively baseless lawsuit and/or disadvantaging
  24   Pharmavite competitively and reputationally, to the benefit of those companies which
  25   participate or cooperate—willingly or unwillingly—in Defendants’ scheme, and causing
  26   Pharmavite to sustain other losses and suffer other injuries, including but not limited to
  27   the cost of investigating and defending against Defendants’ objectively baseless claims.
  28


                                                    20
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 22 of 41 Page ID #:227


   1         61.    Commencing on a date currently unknown to Pharmavite, but not earlier
   2   than January 1, 2018, Pure Market, acting in furtherance of Defendants’ association-in-
   3   fact enterprise, posted on its website—to which CLP’s website links—that the 250-
   4   count version of Pharmavite’s Nature Made® Prenatal Multi was awarded a grade of
   5   C+. Pure Market posted this information on its website for the specific purpose of
   6   furthering the common purpose and scheme of the enterprise to extort or defraud
   7   Pharmavite as described herein, and to wrongfully obtain gain and profit at the expense
   8   of Pharmavite by, among other things, extorting money through threats of an
   9   objectively baseless lawsuit and/or disadvantaging Pharmavite competitively and
  10   reputationally, to the benefit of those companies which participate or cooperate—
  11   willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to sustain
  12   other losses and suffer other injuries, including but not limited to the cost of
  13   investigating and defending against Defendants’ objectively baseless claims.
  14         62.    Commencing on a date currently unknown to Pharmavite, but not earlier
  15   than January 1, 2018, Pure Market, acting in furtherance of Defendants’ association-in-
  16   fact enterprise, posted on its website—to which CLP’s website links—a grade for the
  17   “purity” of both the 90-count and 250-count versions of the Nature Made® Prenatal
  18   Multi as “fair” (without explaining what that means). Pure Market posted this
  19   information on its website for the specific purpose of furthering the common purpose
  20   and scheme of the enterprise to extort or defraud Pharmavite as described herein, and
  21   to wrongfully obtain gain and profit at the expense of Pharmavite by, among other
  22   things, extorting money through threats of an objectively baseless lawsuit and/or
  23   disadvantaging Pharmavite competitively and reputationally, to the benefit of those
  24   companies which participate or cooperate—willingly or unwillingly—in Defendants’
  25   scheme, and causing Pharmavite to sustain other losses and suffer other injuries,
  26   including but not limited to the cost of investigating and defending against Defendants’
  27   objectively baseless claims.
  28


                                                    21
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 23 of 41 Page ID #:228


   1         63.    Commencing on a date currently unknown to Pharmavite, but not earlier
   2   than January 1, 2018, Pure Market, acting in furtherance of Defendants’ association-in-
   3   fact enterprise, posted on its website—to which CLP’s website links— a grade for the
   4   “heavy metals” in the 90-count version of Pharmavite’s Nature Made® Prenatal Multi
   5   as “below average,” and of the 250-count version as “fair” (again without explaining
   6   what either means). Pure Market posted this information on its website for the specific
   7   purpose of furthering the common purpose and scheme of the enterprise to extort or
   8   defraud Pharmavite as described herein, and to wrongfully obtain gain and profit at the
   9   expense of Pharmavite by, among other things, extorting money through threats of an
  10   objectively baseless lawsuit and/or disadvantaging Pharmavite competitively and
  11   reputationally, to the benefit of those companies which participate or cooperate—
  12   willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to sustain
  13   other losses and suffer other injuries, including but not limited to the cost of
  14   investigating and defending against Defendants’ objectively baseless claims.
  15         64.    Commencing on a date currently unknown to Pharmavite, but not earlier
  16   than January 1, 2018, CLP, acting in furtherance of Defendants’ association-in-fact
  17   enterprise, linked its website to Pure Market’s website, which states that, based upon the
  18   “independent” testing of Ellipse Analytics, the 90-count version of Pharmavite’s Nature
  19   Made® Prenatal Multi rates a grade of D+. This link and information were posted for
  20   the specific purpose of furthering the common purpose and scheme of the enterprise to
  21   extort or defraud Pharmavite as described herein, and to wrongfully obtain gain and
  22   profit at the expense of Pharmavite by, among other things, extorting money through
  23   threats of an objectively baseless lawsuit and/or disadvantaging Pharmavite
  24   competitively and reputationally, to the benefit of those companies which participate or
  25   cooperate—willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to
  26   sustain other losses and suffer other injuries, including but not limited to the cost of
  27   investigating and defending against Defendants’ objectively baseless claims.
  28


                                                    22
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 24 of 41 Page ID #:229


   1         65.    Commencing on a date currently unknown to Pharmavite, but not earlier
   2   than January 1, 2018, CLP, acting in furtherance of Defendants’ association-in-fact
   3   enterprise, linked its website to Pure Market’s website, which states that, based upon the
   4   “independent” testing of Ellipse Analytics, the 250-count version of Pharmavite’s
   5   Nature Made® Prenatal Multi was awarded a grade of C+. Defendant CLP Market
   6   posted this information on its website for the specific purpose of furthering the
   7   common purpose and scheme of the enterprise to extort or defraud Pharmavite as
   8   described herein, and to wrongfully obtain gain and profit at the expense of Pharmavite
   9   by, among other things, extorting money through threats of an objectively baseless
  10   lawsuit and/or disadvantaging Pharmavite competitively and reputationally, to the
  11   benefit of those companies which participate or cooperate—willingly or unwillingly—in
  12   Defendants’ scheme, and causing Pharmavite to sustain other losses and suffer other
  13   injuries, including but not limited to the cost of investigating and defending against
  14   Defendants’ objectively baseless claims.
  15         66.     Commencing on a date currently unknown to Pharmavite, but not earlier
  16   than January 1, 2018, CLP, acting in furtherance of Defendants’ association-in-fact
  17   enterprise, linked its website to Pure Market’s website, which states that, based upon the
  18   “independent” testing of Ellipse Analytics, both the 90-count and 250-count versions of
  19   the Nature Made® Prenatal Multi were awarded a “purity” grade of “fair” (without
  20   explaining what that means). This link and information were posted for the specific
  21   purpose of furthering the common purpose and scheme of the enterprise to extort or
  22   defraud Pharmavite as described herein, and to wrongfully obtain gain and profit at the
  23   expense of Pharmavite by, among other things, extorting money through threats of an
  24   objectively baseless lawsuit and/or disadvantaging Pharmavite competitively and
  25   reputationally, to the benefit of those companies which participate or cooperate—
  26   willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to sustain
  27   other losses and suffer other injuries, including but not limited to the cost of
  28   investigating and defending against Defendants’ objectively baseless claims.

                                                    23
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 25 of 41 Page ID #:230


   1         67.    Commencing on a date currently unknown to Pharmavite, but not earlier
   2   than January 1, 2018, CLP, acting in furtherance of Defendants’ association-in-fact
   3   enterprise, linked its website to Pure Market’s website, which states that, based upon the
   4   “independent” testing of Ellipse Analytics, the 90-count version of Pharmavite’s Nature
   5   Made® Prenatal Multi was awarded a “heavy metals” grade of “below average” and in
   6   the 250-count version of Pharmavite’s Nature Made® Prenatal Multi was awarded a
   7   “heavy metal” grade of “fair” (again without explaining what either means). This link
   8   and information were posted for the specific purpose of furthering the common
   9   purpose and scheme of the enterprise to extort or defraud Pharmavite as described
  10   herein, and to wrongfully obtain gain and profit at the expense of Pharmavite by,
  11   among other things, extorting money through threats of an objectively baseless lawsuit
  12   and/or disadvantaging Pharmavite competitively and reputationally, to the benefit of
  13   those companies which participate or cooperate—willingly or unwillingly—in
  14   Defendants’ scheme, and causing Pharmavite to sustain other losses and suffer other
  15   injuries, including but not limited to the cost of investigating and defending against
  16   Defendants’ objectively baseless claims.
  17         68.     The “grading” categories are depicted on Pure Market’s website, to which
  18   CLP’s website links, as lines of varying colors; on the 90-count version, the “heavy
  19   metals” category is red, while the overall “purity” is orange. The published “Grades” for
  20   Plaintiff’s Nature Made® Prenatal Supplements are unsupported by CLP’s and Pure
  21   Market’s own published standards—their imprecision and opaqueness notwithstanding.
  22   Moreover, as set forth above, these “grades” are bogus, unwarranted, and in
  23   contravention of CLP’s own Section VII’s maximum tolerance limit requirements. In
  24   this manner, Defendants, acting in concert and through their Product Testing, Grading,
  25   and Sham Lawsuit Enterprise, are wrongfully disparaging Pharmavite and causing it
  26   reputational and monetary harm by, among other things, driving away or diverting
  27   customers who would otherwise purchase Pharmavite products, and driving or diverting
  28   those customers to sellers who compete with Pharmavite and who “sponsor”

                                                   24
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 26 of 41 Page ID #:231


   1   Defendants, pay Defendants for “certifications” and “good” or “excellent” grades, or
   2   who otherwise participate with Defendants in the grading program, but whose products
   3   are not superior to Pharmavite’s.
   4          69.       Pharmavite is informed and believes that Defendant Hicks directed, was
   5   aware of, countenanced, ratified, and/or was recklessly indifferent to the acts of
   6   defendants Ellipse Analytics, Pure Market, and CLP as set forth above, and in so doing
   7   acted for the specific purpose of furthering the common purpose and scheme of the
   8   enterprise to defraud Pharmavite as described herein and to wrongfully obtain gain and
   9   profit at the expense of Pharmavite by, among other things, extorting money through
  10   threats of an objectively baseless lawsuit and/or disadvantaging Pharmavite
  11   competitively and reputationally, to the benefit of those companies which participate or
  12   cooperate—willingly or unwillingly—in Defendants’ scheme, and causing Pharmavite to
  13   sustain other losses and suffer other injuries, including but not limited to the cost of
  14   investigating and defending against Defendants’ objectively baseless claims.
  15          70.       In addition, CLP’s July 14, 2020 Demand Letter, sent by U.S. Mail,
  16   erroneously asserts that the Nature Made® Prenatal Supplements are adulterated with
  17   two heavy metals, lead and cadmium; are adulterated with pesticides; and are under-
  18   formulated with respect to folic acid. In fact, Nature Made® Prenatal Supplements are
  19   compliant with applicable governmental standards, including Proposition 65 and FDA
  20   standards, adhere to the USP, and are not adulterated with the heavy metals lead and
  21   cadmium; are not adulterated with pesticides; and are not under-formulated with respect
  22   to folic acid.
  23          71.       The assertion set forth in the July 14, 2020 Demand Letter is premised, in
  24   part, on putative marketing claims that Pharmavite does not make regarding the
  25   products addressed in the letter, and on the putative conduct of a wholly-distinct dietary
  26   supplement company with which Pharmavite competes, but with which it does not have
  27   any other relationship. In the July 14, 2020 Demand Letter, CLP threatened to file (and
  28   has now filed) a sham lawsuit against Pharmavite in the Superior Court of the District

                                                     25
                                PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 27 of 41 Page ID #:232


   1   of Columbia if Pharmavite did not agree to pay to CLP the sum of $1.9 million and
   2   acquiesce to other demands premised on objectively baseless assertions about the
   3   Nature Made® Prenatal Supplements.
   4         72.    In the July 14, 2020 Demand letter, immediately following the demand
   5   that Pharmavite pay $1.9 million to CLP and acquiesce to other demands, CLP
   6   “offered”—of course at a price—to help Pharmavite ease it way out of Defendant’s
   7   scheme. CLP claimed: “Given the “proprietary data” available to CLP . . . , CLP would
   8   be able to assist Nature’s Bounty [sic] in ameliorating these concerns and would be
   9   happy to do so as a part of any settlement agreement. Note that actively engaging with a
  10   third-party non-profit to ameliorate these issues would reduce potential liability for
  11   Nature’s Bounty [sic] in the future.” Pharmavite is informed and believes and thereon
  12   alleges that CLP’s “offer” was nothing more than an overt message that Pharmavite
  13   could “ameliorate” Defendants’ wrongful and objectively baseless financial threats if it
  14   paid for use of Defendants’ proprietary data and paid for CLP’s phony certifications. In
  15   effect, CLP was offering to turn Pharmavite into a company that Defendants (through
  16   their phony certification scheme) would steer customers to rather than a company that
  17   Defendants would steer customers away from. CLP’s “amelioration” offer, following
  18   immediately upon the heels of the $1.9 million demand, shows that Defendant’s sham
  19   litigation “Legal Play” is inextricably linked to Defendants’ overarching scheme of
  20   monetizing CLP’s phony gradings and certifications.
  21         73.    Pharmavite is informed and believes and thereon alleges that the
  22   “proprietary data” referenced by CLP in the July 14, 2020 Demand letter is data
  23   generated by, and under the control of, Defendants Ellipse Analytics and Hicks in
  24   furtherance of Defendants’ enterprise and in support of their racketeering activities.
  25   Pharmavite is further informed and believes and thereon alleges that CLP’s erroneous
  26   reference to Nature’s Bounty in the July 14, 2020 Demand letter reflects that the letter
  27   was a “cut and paste” letter that was sent to many of Defendants’ fraud and extortion
  28   targets, among which are Pharmavite and Pharmavite’s competitor Nature’s Bounty—

                                                   26
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 28 of 41 Page ID #:233


   1   and the numerous similar lawsuits CLP has filed as part of Defendants’ enterprise (to
   2   date there are at least fifteen), evidences Defendants’ wide-ranging and continuing
   3   racketeering activities.
   4          74.    CLP enclosed with its letter a draft complaint in which it falsely and
   5   baselessly alleged, among other things, that the Nature Made® Prenatal Supplements
   6   are adulterated under the District of Columbia Consumer Protection Procedures Act,
   7   D.C. Code Sections 28-3901 et seq. CLP threatened to file its complaint if Pharmavite
   8   did not agree to CLP’s monetary and other extortionist demands. The entity on the
   9   letterhead and signature line (“Davitt Lalley Dey & McHale PC”) and domain name
  10   (“DLDMLAW.com”) on CLP’s July 14, 2020 Demand Letter and enclosed draft
  11   complaint were the same as the entity on the signature block and email sent shortly
  12   thereafter, on August 28, 2020 by Defendant Hicks in a further threatening
  13   communication to Pharmavite (as discussed below), in which Defendant Hicks
  14   identified himself as “Chief Client Advocate” for CLP. Through his words, actions, and
  15   deeds, Defendant Hicks has all but given himself the appellation of “shot-caller” for
  16   Defendants’ racketeering enterprise.
  17          75.    On August 18, 2020, CLP sent by interstate wires a follow-up letter and
  18   email message to Pharmavite, again via its Michigan counsel, in furtherance of its sham
  19   litigation threat. Therein, CLP refused to provide testing information about the Nature
  20   Made® Prenatal Supplements requested by Pharmavite, and instead refocused on
  21   extorting money from Pharmavite to resolve the sham litigation, writing that if
  22   Pharmavite did not “resolve” the matter with CLP, CLP “will move forward with filing
  23   the complaint.”
  24          76.    On August 28, 2020, Defendant Hicks (CEO of Ellipse Analytics and Pure
  25   Market) emailed Pharmavite on behalf of CLP, identifying himself as CLP’s “Chief
  26   Client Advocate” and referring to CLP as “our client.” In his email, Hicks threatened to
  27   direct CLP to sue Pharmavite on claims that lack any objective basis or legal merit,
  28   writing that “[w]e are proceeding with filing a complaint against Pharmavite,” and

                                                    27
                                  PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 29 of 41 Page ID #:234


   1   threatening that “[i]f you lose, Pharmavite can expect to pay tens of millions if not more
   2   in damages.” The entity on the letterhead and signature line (“Davitt Lalley Dey &
   3   McHale PC”) and domain name (“DLDMLAW.com”) on CLP’s July 14, 2020 letter and
   4   draft complaint were same as the entity on the signature block and email of Defendant
   5   Hicks’ August 28 email.
   6         77.    Even if Defendants’ test results were accurate (which is suspect in light of
   7   the fact that Ellipse Analytics’ testing is neither “independent” nor peer reviewed, and
   8   Pharmavite is informed and believes, and thereon alleges, is lacking in nearly all
   9   measures of scientific validity), CLP’s claims about lead in Pharmavite’s Nature Made®
  10   Prenatal Supplements are false, and the grades published on Pure Market’s website (as
  11   linked from CLP’s website) for the Nature Made® Prenatal Supplements are
  12   unwarranted, objectively baseless, recklessly indifferent to the facts, and intentionally
  13   designed to wrongfully disparage Pharmavite and cause it monetary and reputational
  14   harm unless and until Pharmavite agrees to pay.
  15         78.    The amount of lead that CLP claims was detected in Pharmavite’s Nature
  16   Made® Prenatal Supplements is lower than Proposition 65’s safe harbor allowance of
  17   0.5 micrograms/day for lead. The amount of lead detected thus also is lower than CLP’s
  18   own maximum tolerance limit requirements standards set forth in Section VII, which
  19   provide that the maximum allowance for lead is 0.5 micrograms/daily serving. The
  20   amount of lead detected also is lower than that of certain lots of Pharmavite’s
  21   competitor SmartyPants’ prenatal vitamins, which CLP gave its Purity Award, and
  22   which, commencing on a date currently unknown to Pharmavite, but not later than July
  23   14, 2020, and continuing to this day, CLP and Pure Market published, and continues to
  24   publish, on their websites are the “best” prenatal vitamins.
  25         79.    Similarly, the amount of cadmium that CLP (or Ellipse Analytics) allegedly
  26   detected in Pharmavite’s Nature Made® Prenatal Supplements is lower than
  27   Proposition 65’s safe harbor allowance of 4.1 micrograms/day for cadmium. It likewise
  28   is lower than the maximum allowance for cadmium under CLP’s own standards as set

                                                    28
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 30 of 41 Page ID #:235


   1   forth in Section VII. The amount of cadmium detected also is equal to or potentially
   2   lower than the amounts in certain lots of SmartyPants’ vitamins, which CLP gave its
   3   Purity Award.
   4         80.    Additionally, the amount of trace pesticides that CLP (or Ellipse Analytics)
   5   allegedly detected in Pharmavite’s Nature Made® Prenatal Supplements is lower than
   6   any stated in the Code of Federal Regulations Tolerances and Exemptions for Pesticide
   7   Chemical Residues in Food. Accordingly, it also is lower than the maximum allowance
   8   for pesticides under CLP’s Section VII maximum tolerance standards.
   9         81.    Moreover, Pharmavite’s Nature Made® Prenatal Supplements are
  10   formulated and rigorously tested to ensure that 100% or more of the label claim’s folic
  11   acid is present in each product as of their respective expiration dates.
  12         82.    Pharmavite is informed and believes and thereon alleges that Defendants
  13   knew these statements about lead and cadmium levels, pesticides, and folic acid in
  14   Pharmavite’s Nature Made® Prenatal Supplements were false when they made them,
  15   and Defendants further knew or were recklessly indifferent to the fact that these
  16   statements were false or misleading, but these objectively baseless statements were
  17   nonetheless made, countenanced, ratified, or approved by Defendants and the Product
  18   Testing, Grading, and Sham Lawsuit Enterprise to wrongfully damage Pharmavite and
  19   benefit Defendants and the Product Testing, Grading, and Sham Lawsuit Enterprise.
  20         83.    As the draft complaint that CLP sent to Pharmavite and the actual
  21   complaint filed thereafter reveal, the sham lawsuit is based on intentional or recklessly
  22   indifferent misrepresentations by Defendants regarding the contents of Pharmavite’s
  23   Nature Made® Prenatal Supplements and objectively baseless in the sense that no
  24   reasonable litigant could realistically expect success on the merits because it is based
  25   upon Defendants’ testing methods (which includes the use of an affiliated laboratory),
  26   and in disregard for the fact that, as known to Defendants, Pharmavite’s Nature Made®
  27   Prenatal Supplements met not only CLP’s own stated guidelines, but also the applicable
  28   safety guidelines and regulations of the FDA, Proposition 65, and the USP. The sham

                                                    29
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 31 of 41 Page ID #:236


   1   litigation, along with Defendants’ misrepresentations regarding Pharmavite’s Nature
   2   Made® Prenatal Supplements, were a direct and intentional attempt by Defendants and
   3   the Product Testing, Grading, and Sham Lawsuit Enterprise to wrongfully interfere with
   4   the business relationships of Pharmavite, a competitor of Defendants’ paying
   5   customers, and to damage Pharmavite while wrongfully benefiting the Product Testing,
   6   Grading, and Sham Lawsuit Enterprise. CLP threatened to and did file the sham lawsuit
   7   without regard to the merits and for the unlawful purpose of fraudulently and
   8   wrongfully extracting and/or extorting money from Pharmavite to avoid the necessity
   9   of having to defend against Defendants’ objectively baseless claims, or to otherwise
  10   wrongfully benefit the Product Testing, Grading, and Sham Lawsuit Enterprise at
  11   Pharmavite’s expense and to its injury.
  12         84.    The Product Testing, Grading, and Sham Lawsuit Enterprise’s scheme is
  13   reflective of, and is consistent with, Defendants’ fraudulent business model. In essence,
  14   and per the model, Ellipse Analytics, under Defendant Hicks’ control and with his
  15   approval, in furtherance of the common purpose of the enterprise, tests a target
  16   company’s product for a number of parameters. In this case, the products are prenatal
  17   vitamins and the parameters tested are lead, cadmium, folic acid, and pesticides. In other
  18   cases, the Product Testing, Grading, and Sham Lawsuit Enterprise’s targets include
  19   baby food, coffee, and pet food. Next, and again in furtherance of the common purpose
  20   of the enterprise as a whole, Ellipse Analytics, under Defendant Hicks’ control and with
  21   his approval, works with Pure Market (also under Defendant Hicks’ control and with
  22   his approval) and CLP to monetize Ellipse Analytics’ test data. Defendants collectively
  23   monetize Ellipse Analytics’ test data by “mining the data” for distinctions (with such
  24   distinctions being (a) insignificant with respect to governmental product safety or
  25   contaminant allowance standards, and (b) without reference to differences in product
  26   formulations (which formulation differences can, without exceeding applicable
  27   governmental standards, cause differences in analytical results for parameters of
  28   concern). Once these distinctions are identified, Defendants use the data in furtherance

                                                   30
                             PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 32 of 41 Page ID #:237


   1   of the fraudulent and extortionist scheme of the enterprise in two ways. First, Ellipse
   2   Analytics, under Defendant Hicks’ control and with his approval, provides, “donates,”
   3   or “licenses” the data to CLP and/or Pure Market. According to Ellipse Analytics,
   4   CLP’s role in the enterprise is to “continue doing its thing of publicizing the data” and
   5   to try to sell phony purity certifications to the Defendants’ fraud and extortion targets.
   6   Pure Market’s role in the enterprise is, under Defendant Hicks’ control and with his
   7   approval, to host and publish on an internet site the “bad” purity grades that
   8   Defendants concoct for their target products. Next, and if their fraud and extortion
   9   targets do not pay for the phony certifications, Defendants implement their “Legal
  10   Play.” According to Ellipse Analytics, “where Certification is the carrot, the legal play is
  11   the stick.” In short, where a target company, such as Pharmavite, refuses to pay for a
  12   fraudulent and extortionist shakedown, Defendants, through the enterprise and with
  13   CLP in the lead role, using Ellipse Analytics’ loaned, “donated,” or “licensed” data, sue
  14   or threaten to sue based on false, recklessly indifferent, objectively baseless, and
  15   fraudulent purity claims.
  16          85.    Pharmavite is informed and believes and thereon alleges that the Product
  17   Testing, Grading, and Sham Lawsuit Enterprise’s scheme and acts as set forth above are
  18   part of Defendants’ regular way of doing business. As described in Ellipse Analytics’
  19   “Dashboard,” one facet of Defendants’ so-called “Legal Play” is that “More cases =
  20   More money.” Pharmavite is further informed and believes and thereon alleges that the
  21   15 or more lawsuits that CLP has filed are based in whole or in principal part on
  22   fraudulent and extortionist schemes and acts similar to those complained of herein.
  23          86.    The Product Testing, Grading, and Sham Lawsuit Enterprise’s scheme is
  24   not immunized by the First Amendment right to petition the government because the
  25   First Amendment protects only conduct that is “genuine,” not conduct that is designed
  26   solely to extort businesses out of money, with no regard to the merits or outcome.
  27   Here, the allegations, threats, and demands set forth in the demand letters and the sham
  28   lawsuit were not genuine, but were objectively baseless and were brought and

                                                    31
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 33 of 41 Page ID #:238


   1   undertaken with an unlawful motive. Further, upon information and belief, the Product
   2   Testing, Grading, and Sham Lawsuit Enterprise’s fraudulent and extortionist schemes
   3   and conduct involve multiple sham lawsuits brought pursuant a policy of starting legal
   4   proceedings without regard to the merits and for an unlawful purpose.
   5         87.    As set forth above, there are numerous indicators of the baselessness of
   6   the threats and allegations set forth in the demand letters and sham lawsuit. For
   7   example, Pharmavite is informed and believes, and thereon alleges, that Ellipse
   8   Analytics’ testing of Pharmavite’s Nature Made® Prenatal Supplements is not in fact
   9   appropriate or independent testing by a neutral third party laboratory; Defendants
  10   fraudulently and with reckless indifference characterized the test results and did not
  11   utilize sound scientific methodology to test Pharmavite’s Nature Made® Prenatal
  12   Supplements; neither the testing nor the methodology were subjected to peer review;
  13   and the results of the testing were therefore inherently unreliable. In addition, as
  14   Defendants’ own test results confirmed, and as Defendants have ignored, Pharmavite’s
  15   Nature Made® Prenatal Supplements satisfied the safety standards of the FDA, USP,
  16   and Proposition 65, as well as CLP’s own stated guidelines. In reckless disregard of
  17   these facts, CLP and Defendant Hicks threatened to sue and CLP has sued Pharmavite,
  18   falsely alleging, among other things, that Pharmavite’s Nature Made® Prenatal
  19   Supplements are adulterated and contain levels of lead, cadmium, and pesticides in
  20   excess of competing products.
  21         88.    As a proximate result of Defendants’ actions, Pharmavite has suffered and
  22   will continue to suffer damages and loss in an amount to be determined at trial. By way
  23   of example and not by exclusion, Defendants’ conduct, false representations, and sham
  24   lawsuit have proximately and directly caused Pharmavite lost sales, monetary costs and
  25   losses and attorneys’ fees, as well as reputational harm, as described above. Defendants’
  26   actions have proximately caused and will continue to cause irreparable harm to
  27   Pharmavite for which there is no adequate remedy at law.
  28


                                                    32
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 34 of 41 Page ID #:239


   1          89.    As a result, Pharmavite is entitled to treble damages, attorneys’ fees, and
   2   costs as set forth by law.
   3                                SECOND CLAIM FOR RELIEF
   4                      (Violation of the Lanham Act, 15 U.S.C. § 1125(a))
   5          90.    Pharmavite incorporates paragraphs 1 through 89 as though fully set forth
   6   herein.
   7          91.    The Lanham Act is designed to protect companies such as Pharmavite
   8   against lost sales and injury to business reputation resulting from defendants’ false or
   9   misleading advertising. The Lanham Act protects companies, such as Pharmavite, which
  10   are in “the zone of interest” of the false or misleading advertising.
  11          92.    Pharmavite is within the “zone of interest” for purposes of bringing the
  12   Lanham Act claim against Defendants. Among other things, Defendants have
  13   unjustifiably tarnished Pharmavite’s products and reputation, and are directly or
  14   indirectly benefiting themselves as well as Pharmavite’s direct competitors with which
  15   Defendants have a relationship. Defendants tout the competitive advantage to those
  16   early adopters and others who pay Defendants to get certified (i.e., the advantage over
  17   those who refuse to pay Defendants for certification).
  18          93.    CLP states on its website that “Clean Label Project will work with you on
  19   the marketing of your award to both consumers and retailers.” Pharmavite is informed
  20   and believes and thereupon alleges that Defendants, acting in concert and through the
  21   Product Testing, Grading, and Sham Lawsuit Enterprise, helped to promote and market
  22   the products of manufacturers, including Pharmavite’s direct competitors, who, unlike
  23   Pharmavite, have paid for CLP Certifications and/or Purity Awards award based upon
  24   the results of the so-called “independent” testing (which testing is actually performed, at
  25   least in part, by Defendants’ own, affiliated testing laboratory). As part of this
  26   promotion and marketing of its fee-paying customers, Defendants target, punish, and
  27   penalize those manufacturers, like Pharmavite, who do not agree to make payments to
  28   CLP. Pharmavite is further informed and believes, and thereupon alleges, that

                                                    33
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 35 of 41 Page ID #:240


   1   Defendants knowingly, fraudulently, and with reckless indifference characterize their
   2   test results as “independent” in order to accomplish their goal of demonizing the
   3   competition of its favored clients, and thereby provide an unfair competitive advantage
   4   to these competitors. In this manner, Defendants, acting in concert and through the
   5   Product Testing, Grading, and Sham Lawsuit Enterprise, act on behalf of, or at least to
   6   the benefit of, Pharmavite’s direct competitors by driving away or diverting customers
   7   who would otherwise purchase Pharmavite products, and driving or diverting those
   8   customers to sellers who compete with Pharmavite, and who “sponsor” Defendants,
   9   pay Defendants for “certifications” and “good” or “excellent” grades, or who otherwise
  10   participate with Defendants in the grading program, but whose products are not
  11   superior to Pharmavite’s. As such, Defendants’ conduct is competing with Pharmavite’s
  12   business and sales, either directly or indirectly.
  13          94.    As set forth above, Defendants’ activities constitute false descriptions and
  14   representations concerning the nature, characteristics, and qualities of Pharmavite’s
  15   goods (i.e., Pharmavite’s Nature Made® Prenatal Supplements) in violation of Section
  16   43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
  17          95.    Defendants’ false representations were made willfully and with intent to
  18   deceive the consuming public and to damage Pharmavite by driving away or diverting
  19   customers who would otherwise purchase Pharmavite products, and driving or diverting
  20   those customers to sellers who compete with Pharmavite, and who “sponsor”
  21   Defendants, pay Defendants for “certifications” and “good” or “excellent” grades, or
  22   who otherwise participate with Defendants in the grading program, but whose products
  23   are not superior to Pharmavite’s.
  24          96.    Defendants statements were literally false and misleading and deceived, or
  25   at least had the capacity to deceive, consumers.
  26          97.    Defendants’ false representations had and will have a material effect on the
  27   consumers’ purchasing decision.
  28


                                                     34
                               PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 36 of 41 Page ID #:241


   1         98.       Defendants’ misrepresentations affect interstate commerce. Such
   2   misrepresentations appear on the Internet, and Pharmavite has suffered and will
   3   continue to suffer damages and loss throughout the United States.
   4         99.       As a proximate result of Defendants’ actions, Pharmavite has suffered and
   5   will continue to suffer damages and loss, including lost sales and other expenses, as
   6   described above, in an amount to be determined at trial. Defendants’ conduct and false
   7   representations also have directly caused Pharmavite reputational harm. Defendants’
   8   actions have caused and will continue to cause irreparable harm to Pharmavite for
   9   which there is no adequate remedy at law.
  10                                THIRD CLAIM FOR RELIEF
  11                        (Violation of California’s Unfair Competition Law,
  12                               Cal. Bus & Prof. Code §§17200 et seq.)
  13         100. Pharmavite incorporates paragraphs 1 through 99 as though fully set forth
  14   herein.
  15         101. California Business & Professions Code Section 17200 prohibits acts of
  16   “unfair competition,” including any “unlawful, unfair or fraudulent business acts or
  17   practice.” Defendants engaged in conduct that violated two of the statute’s three
  18   prongs, for which Pharmavite has standing to assert claims.
  19         102. Defendants committed unlawful business acts or practices in violation of
  20   Cal. Bus. & Prof. Code §§ 17200 et seq. by their violation of the following, as set forth in
  21   detail above:
  22                   a) Civil RICO, 18 U.S.C. Section 1962;
  23                   b) 18 U.S.C. § 1341 (mail fraud);
  24                   c) 18 U.S.C. § 1343 (wire fraud);
  25                   d) 18 U.S.C. § 875 (extortion);
  26                   e) 18 U.S.C. § 1951 (extortion);
  27                   f) California Penal Code § 523 (extortion); and
  28                   g) Lanham Act (15 U.S.C. § 1125(a)).

                                                     35
                               PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 37 of 41 Page ID #:242


   1         103. Defendants committed unfair business acts and practices in violation of
   2   Cal. Bus. & Prof. Code §§ 17200 et seq. when, as set forth above, they made the false and
   3   misleading statements about “grades” assigned to, and related information about,
   4   Pharmavite’s Nature Made® Prenatal Supplements, grading the Nature Made® Prenatal
   5   Supplements as inferior to those competing products despite the fact that Pharmavite’s
   6   Nature Made® Prenatal Supplements are manufactured in compliance with all federal
   7   and state safety regulations, and in fact contain the same or fewer contaminants than
   8   other prenatal supplements, including SmartyPants prenatal supplements.
   9         104. Defendants committed further unfair business acts and practices in
  10   violation of Cal. Bus. & Prof. Code §§ 17200 et seq., when, as set forth above, they made
  11   extortionist threats against Pharmavite in the demand letters and by threatening
  12   Pharmavite with and filing sham litigation, i.e., a lawsuit premised on objectively baseless
  13   claims.
  14         105. Defendants’ unlawful and unfair business acts or practices occurred in the
  15   course of Defendants’ business.
  16         106. As a direct and proximate result of Defendants’ unlawful and unfair
  17   business practices, Pharmavite has suffered and will continue to suffer damages and
  18   loss, including lost sales and other expenses, as described above, in an amount to be
  19   determined at trial. Defendants’ conduct and false representations also have directly
  20   caused Pharmavite reputational harm. Defendants’ actions have caused and will
  21   continue to cause irreparable harm to Pharmavite for which there is no adequate
  22   remedy at law.
  23                             FOURTH CLAIM FOR RELIEF
  24                          (Declaratory Relief, 28 U.S.C. § 2201 et seq.)
  25         107. Pharmavite incorporates paragraphs 1 through 106 as though fully set
  26   forth herein.
  27         108. The Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301, et
  28   seq. prohibits the “introduction or delivery for introduction into interstate commerce

                                                   36
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 38 of 41 Page ID #:243


   1   any food … that is adulterated.” 21 U.S.C. § 331(a). The statute requires the FDA to
   2   enforce its provisions through injunctions, fines or imprisonment, or seizure of the
   3   adulterated food. 21 U.S.C. §§ 332–334. A private individual cannot bring an action to
   4   enforce the FDCA. 21 U.S.C. § 337(a). The FDCA exclusively governs the issues of
   5   whether a dietary supplement is “adulterated.” See 21 U.S.C. § 342.
   6          109. A state law claim based on a false or misleading product labeling is
   7   preempted by the FDCA “if it seeks to impose labeling or other requirements that are
   8   not identical to the requirements imposed by [21 U.S.C.] § 343(q), § 343(r), and the
   9   implementing regulations for those provisions.” Gubala v. CVS Pharmacy, Inc., No. 14 C
  10   9039, 2016 WL 1019794, at *4 (N.D. Ill. Mar. 15, 2016).
  11          110. “‘Not identical to’ … means that the State requirement directly or
  12   indirectly imposes obligations or contains provisions concerning the composition or
  13   labeling of food, or concerning a food container, that: (i) Are not imposed by or
  14   contained in the applicable provision (including any implementing regulation) of section
  15   401 or 403 of the act; or (ii) Differ from those specifically imposed by or contained in
  16   the applicable provision (including any implementing regulation) of section 401 or 403
  17   of the act.” 21 C.F.R. § 100.1(c)(4).
  18          111. Defendants have threatened to improperly file and have improperly filed
  19   sham state law claims against Pharmavite alleging, inter alia, that the Nature Made®
  20   Prenatal Supplements are “adulterated” despite the fact that they satisfy all of the
  21   applicable provisions under the FDCA and the implementing regulations, as well as the
  22   applicable Prop 65 standards, and Defendants’ own standards.
  23          112. An actual, substantial, and continuing justiciable controversy exits between
  24   Defendants and Pharmavite with respect to which Pharmavite requires a declaration of
  25   its rights by this Court. At present, the controversy relates to the issue of whether the
  26   Nature Made® Prenatal Supplements are “adulterated” pursuant to the FDCA, and
  27   Defendants’ right to threaten and/or maintain a lawsuit based upon a claim that the
  28


                                                    37
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 39 of 41 Page ID #:244


   1   Nature Made® Prenatal Supplements are “adulterated” in any manner that is
   2   inconsistent with the FDCA and the implementing regulations thereunder.
   3           113. To resolve the actual, substantial, and continuing justiciable controversy
   4   between Defendants and Pharmavite, Pharmavite seeks a judicial decision pursuant to
   5   28 U.S.C. § 2201 et seq., declaring that:
   6                 a. the Nature Made® Prenatal Supplements are not adulterated under the
   7                     FDCA; and
   8                 b. any state law claims by Defendants alleging that the Nature Made®
   9                     Prenatal Supplements are “adulterated,” and premised on such
  10                     allegations, are preempted by the FDCA.
  11                                    PRAYER FOR RELIEF
  12           WHEREFORE, Pharmavite prays for judgment and relief against Defendants,
  13   jointly and severally, as follows:
  14           1.    For temporary, preliminary and permanent injunctive relief enjoining
  15   Defendants and their officers, agents, heirs, servants, employees, successors, and
  16   assigns, and those persons in active concert, participation or privity with them, or any of
  17   them:
  18                 a. From disparaging Pharmavite, its business, or its products in any
  19           manner, either in writing (including on the Internet), orally, or otherwise; and
  20                 b. From using any false description or false representation, and from
  21           making any false representations or from engaging in any act or acts which, either
  22           alone or in combination, constitute deceptive or unfair competition by
  23           Defendants with Pharmavite.
  24           2.    That judgment be entered against Defendants for all damages sustained by
  25   Pharmavite on account of, inter alia, Defendants’ violations of RICO, the Lanham Act,
  26   and the UCL, as well as treble damages as available under RICO.
  27           3.    For declaratory judgment that:
  28


                                                    38
                               PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 40 of 41 Page ID #:245


   1                a. the Nature Made® Prenatal Supplements are not adulterated under the
   2         FDCA; and
   3                b. any state law claims by Defendants alleging that the Nature Made®
   4         Prenatal Supplements are “adulterated” and premised on such allegations, are
   5         preempted by the FDCA.
   6         4.     That Pharmavite be awarded costs, attorneys' fees, and pre-judgment and
   7   post-judgment interest; and
   8         5.     That Pharmavite be awarded other and further relief, both general and
   9   special, at law and equity, as the Court may deem just and proper.
  10                                       JURY DEMAND
  11         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Pharmavite
  12   hereby demands a jury of any and all issues so triable of right.
  13

  14 Dated: October 14, 2020             TATRO TEKOSKY SADWICK LLP
  15                                     By:___/s/ René P. Tatro____________
  16                                           René P. Tatro, Esq.
                                               Attorneys for Plaintiff Pharmavite LLC
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                   39
                              PHARMAVITE LLC’S FIRST AMENDED COMPLAINT
Case 2:20-cv-08001-SB-PVC Document 28 Filed 10/23/20 Page 41 of 41 Page ID #:246


  1                              CERTIFICATE OF SERVICE
  2
      I hereby certify that on this 23rd day of October, 2020, I electronically filed
  3
      PHARMAVITE LLC’S FIRST AMENDED COMPLAINT FOR:
  4
      (1) CIVIL RICO, 18 U.S.C. SECTIONS 1962 & 1964;
  5
      (2) VIOLATION OF THE LANHAM ACT, 15 U.S.C.§ 1125(a);
  6
      (3) UNFAIR COMPETITION IN VIOLATION OF CALIFORNIA’S
  7
          UNFAIR COMPETITION LAW, CAL. BUS. & PROF. CODE §§17200 et
          seq.; and
  8
      (4) DECLARATORY RELIEF, 28 U.S.C. § 2201 et seq.
  9

 10
      with the Clerk of the court using the CM/ECF system, which will send a
      notification of such filing (NEF) to the following:
 11
                                       Andrew M. Purdy, Esq.
 12                                      Herrera Purdy LLP
                                   4590 MacArthur Blvd., Suite 500
 13                                     Newport Beach, 92660
                                      apurdy@herrerapurdy.com
 14                                      Fax: 855-969-2050

 15

 16                                                 /s/ Karen L. Roberts
                                                    Karen L. Roberts
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
